EXHIBIT 10-G-2




November 26, 2007








Mr. Glenn R. Morgan
Hartmarx Corporation
101 North Wacker Drive
Chicago, Illinois 60606




 
Re:
Amended and Restated Employment Agreement Effective as of November 27, 2000 (the
"Employment Agreement") and Amended and Restated Severance Agreement Effective
as of November 27, 2000 (the "Severance Agreement"), each as amended through the
date hereof





Dear Mr. Morgan:


Reference is made to the Employment Agreement and the Severance Agreement
between you, as Executive, and Hartmarx Corporation (the "Company").  Hartmarx
Corporation has been authorized by the Compensation and Stock Option Committee
of the Board of Directors to amend the Employment Agreement and the Severance
Agreement in certain respects, effective as of the date hereof, as set forth
below.


A.
Employment Agreement



1.     Section 1 of the Employment Agreement is hereby amended by deleting the
first clause thereof, through the semi-colon ";" in line 4, and inserting the
following:


"The Company hereby employs Executive and Executive hereby agrees to remain in
the employ of the Company for an employment term ("Agreement Period") beginning
on the date of this Agreement, and continuing in effect through December 31,
2009;"


2.     Section 3(a) is amended in its entirety to provide as follows:
 
"(a)During the Agreement Period the Company shall pay Executive an annual base
salary of not less than Executive's base salary in effect as of
 
 
 
 

--------------------------------------------------------------------------------

 
 


Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 2
 
 
 
January 1, 2007 ("Base Salary").  Base Salary shall be paid in accordance with
the Company's customary payroll practices.  Base Salary may be increased at the
discretion of the Compensation and Stock Option Committee of the Company Board
of Directors (the "Committee") and once so increased shall not thereafter be
decreased, except for across-the-board reductions similarly affecting all
executives of the Company."


3.     Section 4(c)(iii)(D) is amended by deleting the reference to Section 7
and inserting a reference to Section 8 in its place.


4.     The introductory paragraph of Section 4(d) is amended to read as follows:


"(d)Good Reason.  The Executive may terminate his employment hereunder for Good
Reason.  Good Reason shall mean the occurrence (without the Executive's written
consent) of any one of the following acts by the Company, or failures by the
Company to act, each of which shall be deemed to be a material negative change
in the terms and conditions of Executive's employment:"


5.     Section 5(a) is amended by deleting the reference to Section 9 and
inserting a reference to Section 10 in its place.


6.     Section 6(b)(iii) is amended by deleting the second sentence thereof and
inserting the following in its place:


"Such payments will be made within five (5) days of the date on which MIP
payments are made to other MIP participants after the close of each fiscal year,
but in any case not later than March 15 after the close of such fiscal year, and
will include the cash value, determined without regard to any restrictions on
the sale thereof, of restricted stock."


7.     Section 6(b)(v) is amended in its entirety to provide as follows:


"(v)During the Severance Period the Company shall arrange to provide the
Executive with life, disability, accident and health insurance benefits
("Welfare Benefits") substantially similar in all material respects to those
which the Executive is receiving immediately prior to the Date of

 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 3

 
Termination (without giving effect to any decrease therein which constitutes the
basis, or one of the bases, upon which the Notice of Termination is based), or
if such benefits are not available or the provision of such benefits would not
be allowed under the terms of such plans, the Company shall pay Executive the
after-tax economic equivalent thereof.  If the Executive receives, or becomes
eligible to receive, Welfare Benefits from another source, then the Welfare
Benefits otherwise receivable by the Executive pursuant to this Section 6(b)(v)
shall be reduced to the extent of such other Welfare Benefits received by, or
made available to, the Executive during the Severance Period (and any such
Welfare Benefits received by or made available to the Executive shall be
reported to the Company by the Executive).  Nothing herein shall be deemed to
limit Executive's rights, if any, to thereafter participate in any retiree
medical plan then in effect."


8.     New Section 7 is inserted as follows:


"7.     Internal Revenue Code Section 409A.


(a)Notwithstanding anything to the contrary set forth in Sections 6(b)(i)
through (ix) or elsewhere in this Agreement, Executive's entitlement to a series
of installments payments shall be treated and shall be deemed to be an
entitlement to a series of separate payments within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations thereunder.


(b)Any severance benefits paid within the later of (i) 2-1/2 months of the end
of the Company's taxable year containing the Executive's severance from
employment, or (ii) 2-1/2 months of the end of the Executive's taxable year
containing the severance from employment shall be exempt from Section 409A and
shall be paid in accordance with Section 6(b).  Severance benefits subject to
this Section 7(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(c)To the extent severance benefits are not exempt from Section 409A under
Section 7(b) above, any benefits paid in the first 6 months following the
Executive's severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 4

 
 
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(d)To the extent severance benefits are not exempt from Section 409A under
Section 7(b) or 7(c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with Section 6(b).  Severance benefits subject to this Section 7(d) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.


(e)To the extent severance benefits are not exempt from Section 409A pursuant to
Section 7(b), 7(c) or 7(d) above, and to the extent the Executive is a
"specified employee" (as defined below), payments due to the Executive under
Section 6 shall begin no sooner than six months after the Executive's severance
from employment (other than for Death); provided, however, that any payments not
made during the six (6) month period described in this Section 7(e) due to the
6-month delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon computed at
the rate set forth in Section 17 hereof, and the balance of all other payments
required under this Agreement shall be made as otherwise scheduled in this
Agreement.


(f)For purposes of this Section 7, any reference to severance of employment or
termination of employment shall mean a "separation from service" as defined in
Treasury Reg. Section 1.409A-1(h).  For purposes of this Agreement, the term
"specified employee" shall have the meaning set forth in Treasury Reg. Section
1.409A-1(i).  The determination of whether the Executive is a "specified
employee" shall be made by the Employer in good faith applying the applicable
Treasury regulations.


 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 5

 
 
(g)Notwithstanding anything to the contrary set forth in this Agreement, and in
addition to any tax gross-up payments to which Executive may be entitled under
any other agreement between Executive and Company, if any of the amounts payable
to Executive hereunder are or become subject to excise or other tax liability
(including interest and penalties) that may be assessed by the IRS pursuant to
Section 409A or any other section of the Code and imposed upon Executive, the
Company shall reimburse and gross-up Executive in an amount sufficient so that
such payments and benefits received by Executive hereunder will be so received
without reduction for any such taxes, interest or penalties.  Such gross-up
payment shall be made promptly after the assessment of such excise or other tax
liability (including interest and penalties); however, in any event, such
gross-up payment shall be made no later than the end of Executive's taxable year
next following his taxable year in which the related taxes, interest or
penalties are remitted."


9.     Sections 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21, are
hereby re-designated as Sections 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
20, 21 and 22, respectively, and all references thereto shall be references to
the re-designated Section numbers.


10.    Section 18 is amended to provide as follows:


"18.Beneficiaries.  If Executive should die while any amount is payable to him
hereunder, such amount shall be paid in a single lump sum to Executive's
devisee, legatee or other designee or, if there is no such designee, to
Executive's estate."




B.
Severance Agreement



1.     Section 2 is amended by deleting the references to Section 7 and Section
12 and inserting references to Section 8 and Section 13, respectively.


2.     The introductory paragraph of Section 4(d) is amended to read as follows:


"(d)     Good Reason.  The Executive may terminate his employment hereunder for
Good Reason.  Good Reason shall mean the occurrence, after a


 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 6

 
Change in Control, (without the Executive's written consent) of any one of the
following acts by the Company, or failures by the Company to act, each of which
shall be deemed to be a material negative change in the terms and conditions of
Executive's employment:"


3.    Section 5(a) is amended by deleting the reference to Section 10 and
inserting a reference to Section 11 in its place.


4.    Section 6(b)(iv) is amended in its entirety to provide as follows:


"(iv)During a period of thirty-six (36) months (the "Severance Period") the
Company shall arrange to provide the Executive with life, disability, accident
and health insurance benefits ("Welfare Benefits") substantially similar in all
material respects to those which the Executive is receiving immediately prior to
the Date of Termination (without giving effect to any adverse amendment to, or
elimination of, such benefits made after a Change in Control); provided,
however, if the termination of Executive's employment after a Change in Control
and during the Agreement Period by the Company without Cause or by Executive for
Good Reason hereunder occurs after Executive has attained the age of 57 years,
the Welfare Benefits to be provided by the Company shall continue to be provided
until such time that Executive becomes Medicare eligible and is covered by
Medicare.  If any such Welfare Benefits are not available or the provision of
such benefits would not be allowed under the terms of such plans, the Company
shall pay Executive the after-tax economic equivalent thereof.  If the Executive
receives, or becomes eligible to receive, Welfare Benefits from another source,
then the Welfare Benefits otherwise receivable by the Executive pursuant to this
Section 6(b)(iv) shall be reduced to the extent of such other Welfare Benefits
received by, or made available to, the Executive during the Severance Period
(and any such Welfare Benefits received by or made available to the Executive
shall be reported to the Company by the Executive).  Nothing herein shall be
deemed to limit Executive's rights, if any, to thereafter participate in any
retiree medical plan then in effect.  Executive covenants and agrees that he
shall apply for Medicare coverage on his first Medicare eligibility date."


 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 7

 
5.     New Section 7 is inserted as follows:


"7.Internal Revenue Code Section 409A.


(a)Notwithstanding anything to the contrary set forth in Sections 6(b)(i)
through (viii) or elsewhere in this Agreement, Executive's entitlement to a
series of installments payments shall be treated and shall be deemed to be an
entitlement to a series of separate payments within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations thereunder.


(b)Any severance benefits paid within the later of (i) 2-1/2 months of the end
of the Company's taxable year containing the Executive's severance from
employment, or (ii) 2-1/2 months of the end of the Executive's taxable year
containing the severance from employment shall be exempt from Section 409A and
shall be paid in accordance with Section 6(b).  Severance benefits subject to
this Section 7(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(c)To the extent severance benefits are not exempt from Section 409A under
Section 7(b) above, any benefits paid in the first 6 months following the
Executive's severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(d)To the extent severance benefits are not exempt from Section 409A under
Section 7(b) or 7(c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with Section 6(b).  Severance benefits subject to this Section 7(d) shall be
treated and shall be deemed to be an entitlement to a


 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 8


separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(e)To the extent severance benefits are not exempt from Section 409A pursuant to
Section 7(b), 7(c) or 7(d) above, and to the extent the Executive is a
"specified employee" (as defined below), payments due to the Executive under
Section 6 shall begin no sooner than six months after the Executive's severance
from employment (other than for Death); provided, however, that any payments not
made during the six (6) month period described in this Section 7(e) due to the
6-month delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon computed at
the rate set forth in Section 18 hereof, and the balance of all other payments
required under this Agreement shall be made as otherwise scheduled in this
Agreement.


(f)For purposes of this Section 7, any reference to severance of employment or
termination of employment shall mean a "separation from service" as defined in
Treasury Reg. Section 1.409A-1(h).  For purposes of this Agreement, the term
"specified employee" shall have the meaning set forth in Treasury Reg. Section
1.409A-1(i).  The determination of whether the Executive is a "specified
employee" shall be made by the Employer in good faith applying the applicable
Treasury regulations.


(g)Notwithstanding anything to the contrary set forth in this Agreement, and in
addition to any tax gross-up payments to which Executive may be entitled under
any other agreement between Executive and Company, if any of the amounts payable
to Executive hereunder are or become subject to excise or other tax liability
(including interest and penalties) that may be assessed by the IRS pursuant to
Section 409A or any other section of the Code and imposed upon Executive, the
Company shall reimburse and gross-up Executive in an amount sufficient so that
such payments and benefits received by Executive hereunder will be so received
without reduction for any such taxes, interest or penalties.  Such gross-up
payment shall be made promptly after the assessment of such excise or other tax
liability (including interest and penalties); however, in any event, such
gross-up payment shall be made no later than the end of Executive's taxable year
next following his taxable year in which the related taxes, interest or
penalties are remitted."


 
 

--------------------------------------------------------------------------------

 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 9

 
 


6.     Sections 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 and 22
are hereby re-designated as Sections 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, 21, 22 and 23, respectively, and all references thereto shall be
references to the re-designated Section numbers.


7.     Section 19 is amended to provide as follows:


"19.Beneficiaries.  If Executive should die while any amount is payable to him
hereunder, such amount shall be paid in a single lump sum to Executive's
devisee, legatee or other designee or, if there is no such designee, to
Executive's estate."


[Remainder of page intentionally left blank;
signatures appear on immediately following page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Mr. Glenn R. Morgan
Hartmarx Corporation
November 26, 2007
Page 10
 


Please sign both copies of this letter where indicated below evidencing your
agreement to these amendments to the Employment Agreement and Severance
Agreement.  When fully executed, this letter will serve as an amendment to the
Employment Agreement and Severance Agreement and, except as expressly amended by
this letter, the Employment Agreement and Severance Agreement shall each remain
in full force and effect in accordance with their respective terms.


Very truly yours,


/s/ RAYMOND F. FARLEY


Raymond F. Farley, Chairman
Compensation and Stock Option
Committee of the Board of Directors














Agreed and Accepted this
26th day of November, 2007






 /s/ Glenn R. Morgan
Glenn R. Morgan




 



